 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDRoadway Express, Incorporated and Robert V. Brown.Case 11-CA-7477October 19, 1979DECISION AND ORDER REMANDINGPROCEEDING TO ADMINISTRATIVE LAWJUDGEOn December 1, 1978, Administrative Law JudgeRobert Cohn issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, and Respondent filed abrief in support of the Administrative Law Judge'sDecision and in opposition to the General Counsel'sexceptions.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand, for the reasons set forth below, finds, contrary tothe Administrative Law Judge, that the private pre-change settlement between the Charging Party andthe Respondent is not a bar to the prosecution of thiscase. Accordingly, we shall remand this case to theAdministrative Law Judge for disposition on the mer-its.The complaint herein alleges that on or about Sep-tember 17, 1977,' Respondent discharged and there-after refused to reinstate Brown for engaging in unionand/or protected concerted activities in violation ofSection 8(a)(3) and (1) of the National Labor Rela-tions Act, as amended. Respondent, in its answer, ad-mits discharging Brown but denies any wrongdoing,asserting that Brown was lawfully discharged for en-gaging in an unlawful work stoppage. In any event, italleges, as an affirmative defense, that a non-Boardsettlement agreement entered into between Respon-dent and Brown reinstating the latter to his formerposition with full seniority rights, but no backpay,should act as a bar to any proceedings before theBoard. The Administrative Law Judge agreed withRespondent's contention that the settlement agree-ment should act as a bar to any proceedings beforethe Board, citing the Board's decision in Central Car-rage Company, 206 NLRB 337 (1973). Accordingly,finding it unnecessary to reach the merits of the case,he dismissed the complaint in its entirety.The record establishes that, after his discharge,Brown filed a grievance with the Union2pursuant tothe grievance-arbitration provisions of the collective-bargaining agreement between Respondent and theUnion. Thereafter, a hearing on the grievance wasiAll dates herein are in 1977, unless otherwise indicated.International Brotherhood of Teamsters. Chauffeurs, Warehousemenand Helpers of America. Local 901.held on October 6 before the Carolina Bi-State Com-mittee3and resulted in a deadlock. Under the con-tract's grievance-arbitration procedures, in the eventof a deadlock the grievance was to be referred to anEastern Conference Joint Area Committee, whichwas scheduled to meet 3 weeks later. A few days afterthe Carolina Bi-State Committee hearing, Bruce Ble-vins, one of the union officials who representedBrown at the hearing, asked Brown for authority todiscuss settlement of the grievance with Respondent.Brown then gave Blevins authority to "settle the issueof his job" with Respondent. The Administrative LawJudge found that an agreement was thereafterreached which provided for Brown's reinstatement tohis former position without backpay and that Blevins,by letter dated October 10 sent to all the parties, in-cluding Brown, confirmed the terms of the agree-ment.4Brown, however, testified that he "was notsure what understanding" had been reached and thatit was not until after he returned to work on OctoberI 1 that he was informed that he would not be gettingany backpay.5 The charge herein was subsequentlyfiled by Brown on February 21, 1978.It is well settled that the Board's authority to adju-dicate an unfair labor practice charge is not, underSection 10(a) of the Act, affected by any privateagreement which may he reached by parties to a dis-pute which is the subject of that charge.6However,the Board has, as it did in Central Cartage, supra,deferred to a private settlement agreement where theBoard was convinced that, given the particular factsof the case, it would effectuate the policies of the Actnot to disturb the agreement.' The AdministrativeLaw Judge, relying, as noted above, on Central Car-rage, found the instant case appropriate tfr such de-ferral. For the reasons stated below, we disagree, andfind Central Cartage inapposite to the facts herein.In Central Cartage, the parties to an unfair laborpractice proceeding entered into a settlement agree-ment after the Administrative Law Judge, in his Deci-sion, directed the parties to try to resolve the disputein accordance with their collective-bargaining griev-ance-arbitration procedures. The General CounselI According to the collective-bargaining agreement, the Committee s com-posed of an equal number of representatives of Respondent and of theUnion4 The pertinent parts of the Blevins letter are set forth in fn. 4 of theAdministrative Law Judge's DecisionBrown testified that he received a copy of the letter after he had returnedto work.6 Ldge 743, Internatuional A ooiuation of Machinmsts, A L CIO v UnitedAircrai ('orporation, 337 F.2d 5 (2d ('ir. 1964)i Under Spielberg Manufacturing CoI, 112 NL.RB 1080 (1955). the Boardwill also defer to arbitration awards provided the requirements set forththerein have been complied with. However. inasmuch as the grievance in theinstant case was not resolved by an) impartial tribunal, we find Spielherginapplicable to the lacts herein See, g., Whirlpool (Crporalion, EvansvilleDivision, 216 NLRB 183, 186 (1975).246 NLRB No. 28174 ROADWAY EXPRESS. INCORPORATEDthereafter moved to have the settlement agreementset aside and have the matter remanded to the Ad-ministrative Law Judge for further hearing on themerits. The Board denied the General Counsel's mo-tion, finding that the "settlement clearly indicatesthat all issues in dispute were considered and appro-priately resolved"8and, significantly, that "none ofthe parties directly involved has raised any issues con-cerning the settlement, and all appear willing to abideby its terms."' Thus, it found that under all the cir-cumstances therein, it would not effectuate the poli-cies of the Act to "disturb the settlement or to involvethe Board in further proceedings in this matter."'°In the present case, unlike Central Cartage. the rec-ord does not disclose whether the legality of Brown'sdischarge was ever discussed, much less resolved, dur-ing the settlement negotiations." Furthermore, inCentral Cartage, no issue was raised concerning thesettlement agreement by any of the parties to theagreement while, in the instant case, Brown hasstated and the General Counsel contends that he didnot agree that the issue of backpay was resolved bythe settlement agreement." There thus appears to bea dispute between the parties concerning the termsand application of their private settlement. In thesecircumstances, we find Central Cartage to be factuallydistinguishable from the instant case and further findthat it would not effectuate the policies of the Act todefer to the settlement agreement herein.'3Accord-ingly, we will remand this case to the AdministrativeLaw Judge for a decision on the merits.'4206 NLRB at 338.9 Ibido0 Ibid" See Sabine Towing & Transportation Co.. 224 NLRB 941 (1976). inwhich the Board refused to defer to an informal settlement where the issue ofthe legality of the discharge of an alleged discriminatee "was never raised.much less resolved during the settlement negotiations." Thus, contrary toMember Penello, who also participated in Sabine Towing., supra, we see noreason why the Board should depart from its present policy of refusing todefer to a grievance resolution short of arbitration as if it were the equivalentof an arbitration award.11 Contrary to Chairman Fanning, the record does not support his asser-tion that Brown had agreed to the terms of the settlement agreement alongwith the other parties. Furthermore, we find Chairman Fanning's reliance onBlevins' statement-that he informed Brown before the latter returned towork of Respondent's offer to reinstate him with full seniority and no back-pay-to be improper since the Administrative Law Judge has neither specif-ically credited Blevins' testimony in this regard nor discredited Brown's de-nial of the same. Additionally, we note that Chairman Fanning has takenBrown's testimony, that he was advised by Blevins that he was to be reinstat-ed without backpay, out of context since Brown's subsequent testimony indi-cates that he had already been reinstated when he was informed that hewould not be receiving any backpay. See the relevant portions of the tran-script appended to this opinion as "Attachment A." In any event, it is un-clear from the record what precisely the parties had agreed to. and, in viewof this uncertainty, deferral to such an ambiguous agreement would be im-proper.13 Member Jenkins notes that he was not a member of the panel thatdecided Central C('arage, supra. and that consistent with his dissent in ('ollerInsulated Wire, .Gulfand Wesern Sstemn Co., 192 NL.RB 837 (1971). hewould not have deferred in that case."4 Contrary to our concurnng colleague. we do not view our decision InCoca Cola Bottling Co, 243 NLRB 501 (1979). as either being pplicable toORDERIt is hereby ordered that pursuant to Section 102.48of the Board's Rules and Regulations, Series 8, asamended, Case 11 -CA-7477 be. and it hereby is, re-manded to Administrative Law Judge Robert Cohnfor disposition of the case on the merits.I' IS Ft'RrHFR ORDERED that the AdministrativeLaw Judge shall prepare and serve on the parties aSupplemental Decision in said case containing hisresolution of the credibility of witnesses, findings offact, conclusions of law, and recommendations; andthat. following the service of such Supplemental De-cision on the parties, the provisions of Section 102.46of the Board's Rules and Regulations, Series 8, asamended, shall be applicable.MEMBER TRUIESDAI.E, concurring:I concur in the majority's decision that deferral tothe prearbitration settlement agreement is not appro-priate here, simply because, on the facts of this case. Iam not convinced that employee Brown voluntarilyand unequivocally waived his right to file a chargewith the Board as a condition of the settlement."Thus, the letter of October 10 which confirmed theparties' oral settlement agreement did not containsuch a waiver. Moreover, even if it had, the letter wasnot signed by either the employee or the Employer.In this respect, this case is in sharp contrast toCoca-Cola Bottlintg Co."5 In Coca-Cola, the employersuspended an employee for allegedly falsifying an-other employee's timecard. Thereafter, the Uniongrieved the suspension, in accordance with the collec-tive-bargaining agreement. While the grievance wasthe facts herein or establishing any new criteria. Rather, the Board in CowaCola was faced solely with the issue of whether an employer violated Sec8(a)(l) of the Act by requiring, as part of a settlement agreement, the with-drawal of a pending charge filed with the Board concerning a suspensionwhich was also the subject of that settlement agreement. The Board foundthat, under the circumstances therein. the employer did not violate Sec.8(a)(l) of the Act. However, the Board in Coca Cola did not, contrary to ourcolleague's assertion, pass on the need for a voluntary and unequivocalwaiver by an employee of the right to file a charge with the Board as acondition of deferring to a private settlement agreement. since that issue wasnot before the Board. Consequently we fail to see how our holding in thatcase on the legality of the voluntary provision in that private settlementagreement could have any heanng on the issue of whether a private agree-ment without such a provision bars a later-filed charge. Rather, the questionbefore us now is whether the private settlement of the grievance in this casewas a voluntary settlement of the statutory issue. T T Industries, Inc.. 235NLRB 517 (1978). and Owens Corning Fiberglas Co. 236 NLRB 479 (19781,both cited by Member Truesdale. are applicable and controlling. There is noevidence in this record on which we can conclude that the agreement wasintended toi resolve the alleged violation of the Act as contrasted with thegrievance under the collective-bargaining contract: were there a clause heresuch as was contained in the agreement in Coca C(ola, we would weigh thatas part of the evidence in determining the intent of the parties to dispose ofthe statutory question as well as of the grievance' Like my colleagues I also find Central Cartage, supra, factuall) distin-guishable. In agreeing with their analysis in that regard. I do not. however,pass on the Administrative Law Judge's decision in Central (Cartage to deferthe matter to arbitration pursuant to (Colvhr Insullated Wire. 4 Gulf andestern .Si item. ('o. 192 NRRB 837 (1971)1'243 NIl.RB 501 11979).175 IECISIONS OF NATIONAL LABOR RELATIONS BOARI)pending, the employee filed an unfair labor practicecharge. The employer, the union, and the employeessigned a "Settlement Agreement." 6 days later, inwhich the employee was reinstated without any back-pay for the period of his suspension. In the agree-ment, the employee agreed to refrain from filing anycharges in respect to his suspension, and to withdrawany such charges pending before any governmentalagency, including the NLRB, "as a condition of hisreinstatement."'7The employee subsequently filed anamended charge eliminating the original allegations,but contended that Respondent violated Section8(a)(1) by conditioning his reinstatement on thewaiver of his right to proceed before the Board. InCoca-Cola, the Board concludes that the agreementcontaining the waiver did not violate Section 8(a)(1)of the Act, because the agreement was the result of aseries of negotiating sessions in which both sidesmade concessions, and because the agreement did notprohibit the employee from filing charges in the fu-ture in respect to other matters, or from engaging inconcerted protected activity.Of course, in Coca-Cola the Board was not asked,as it is here, to defer to the agreement as a completeresolution of the underlying unfair labor practice-since the original charge was withdrawn. Neverthe-less, the decision marks a new development in the lawwith respect to deferral to private, prearbitration set-tlement agreements. Prior to Coca-Cola, the Boardhas not considered the issue of waiver of the use ofthe Board's processes in the context of a prearbitra-tion settlement. It has, however, consistently refusedto defer to prearbitration settlement agreementswhich resolve alleged unfair labor practices. Therehave been basically three reasons for refusing to deferto such prearbitration settlements: (1) the absence ofany neutral party to oversee the agreement and,thereby, guarantee, to some extent, that the full inter-ests of the grievant-employee are being considered;(2) the settlement agreement's failure to address theunfair labor practice directly; and (3) the absence ofevidence as to whether the employee participated inand agreed fully with the settlement. Thus, for exam-ple, in Whirlpool Corporation, Evansville Division,cited by the majority, the Board refused to defer tothe settlement for the first reason-the absence of animpartial tribunal or arbitrator." On the other hand,1 The agreement provided as follows:Mr. Estrada understands and agrees that this is a full and final seltle-ment of the dispute with regard to his suspension on or about April 5.1978. and agrees that no further actions or claims of any kind whatso-ever will be filed in conjunction with his suspension. Further, that anycharges with any governmental administrative agency, including, butnot limited to, the National Labor Relations Board. will be dropped andwithdrawn by Mr. Estrada as a condition of his reinstatement and.further. that no actions of any kind will ensue.as216 NLRB at 186.in T& T Industries, /nc.,9 the Board refused to deferto the settlement because, although a neutral media-tor was present, it was not clear that the statutoryissue was considered in the settlement, and the em-ployee refused to agree to it.20The Coca-Col a decision, however, injects a newfactor for consideration: whether the employee hasclearly and knowingly waived his right to process hisparticular complaint before the Board. Under Coca-C(ola, that waiver must be voluntary and unequivocal.In the absence of substantial evidence of such awaiver in the instant case, I join the majority in refus-ing to defer to the settlement agreement.CHAIRMAN FANNING, dissenting:All the parties, including Brown, agreed on the set-tlement of Brown's grievance before the Board's juris-diction was invoked, and I would defer to that settle-ment on the ground that an employee who assents toa lawful grievance settlement (and, indeed, accepts itsbenefits), should not be permitted to upset that ar-rangement and petition the Board for another resolu-tion of the dispute.2" Brown specifically authorized aunion official to settle his grievance and returned towork after being informed of the settlement, and thefacts warrant the conclusion that he was fully awareof its provisions.2219235 NLRB 517 (1978).10 In addition to the alse I)ecisions. and thiose cited by the majority, theBoard had recently refused to defer to a prearbitration settlement agreementin the following cases: General Motors Corporation. Inland Divsion, 233NLRB 47 (1977) (no deferral since award was not binding on the parties);Ford Motor (ompan (Rouge ( npler. 233 NlRB 698, I. 12 (1977) (nodeferral to settlement since grievances "ere not submitted to arbitration orto any other impartial tribunall.) O cne (Corning Fibergla Co. 236 N.RB479 (1978) (no deferral since the Board was not party to the settlement andthe settlement did not pass on the legality oft the employee's discharge underthe NLRA): United Sate Postal Service, 237 NL.RB 1 17 1978) (no deferralto settlement where the parties settled in accordance with the procedures inthe collective-bargaining agreement. but prior to binding arbitration):American Cvanamid Cormpanv, 239 NI.RB 440 (1978) (no deferral to strikesettlement agreement where there was no binding arbitration and the resultwas found to be repugnant to the Act).21 Different considerations would be involved had a charge been filed be-lore the settlement22 Union Business Agent Blevins testified that he informed Brown of Re-spondent's offer of reinstatement with full seniority but no backpay. and thatBrown accepted the offer. See sec. III of the Administrative Law Judge'sDecision. Furthermore, Brown testified in the affirmative when asked if Ble-vins had advised him that he was to be reinstated without backpay.Contrary to the majority's implication, the Administrative Law Judgefound that Blevins told Brown of the settlement. To the extent the majorityperceives a substantive conflict between the testimony of Brown and Blevins.the Administrative Law Judge, in finding that all parties agreed to the settle-ment. obviously chose Blevins' testimony as moire realistic. I fail to see anyreal conflict in the testimony, in that Brown never denied that he was in-formed of the terms of the settlement before returning to work. Any ambigu-ity in Brown's own admission of knowledge arose after counsel alerted himas to his damaging statements. The majority, however. appends the relevantpart f Brown's testimony oin cross-examination. and I am willing to let itspeak for itself. colored only by the normal and reasonable expectations ofan employee in the circumstances here. Indeed, the real factual issue iswhether Brown believed he was to receive backpay. Brown further testifiedoin redirect examination that he never told Blevins or any other union officialthat he had It have backpay and even the majority does not contend thatBrown sought any assurance before returning to work that he was to receivebackpay.176 ROADWAY EXPRESS. INCORPORAFEDI believe that these circumstances warrant deferral,perhaps more so than in the typical Spielherg` situ-ation, in which the parties had agreed on a disputeresolution procedure, but not on the result. I do notbelieve that the Board should resolve a once-settleddispute on behalf of an employee who has becomedissatisfied with the grievance settlement he freely au-thorized and accepted.MEMB-R PNI.I. (), dissenting:I agree with the Administrative Law Judge thatthis case should be deferred to the settlement reachedby the Employer and the Union. I have long ad o-cated deferral not only to grievance procedures andarbitration, but also to settlements made pursuant tothe parties' grievance-arbitration procedure. Tlheprinciples of deferral in C('olver Insulated Wire, .4 (ulland Western Ssv.cms Co., 192 NLRB 837 (1971). andSpielberg ,Manuf/lturing Compatln, I 12 NL RB 1080(1955), apply equally, if not more so, to grievancesettlements. Deferral in general will encourage partiesto use their bargained-ftr and agreed-upon proce-dures to settle their disputes; deferral to grievancesettlements will encourage the parties to negotiaterather than to litigate their differences. The establish-ment of grievance-arbitration procedures has been amajor factor in promoting and achieving industrialstability and peace, encouraging parties to use suchprocedures will further the fundamental purposes ofthe Act. I believe that the Spielberg tests for deferralapply to grievance settlements as well as arbitrationawards and, applying those tests here, find deferralappropriate.4The Employer discharged employee Brown pur-portedly for participating in an unauthorized workstoppage. Brown grieved his discharge. The grievancewent to the first-level joint committee, as provided inthe collective-bargaining agreement. That committeewas deadlocked and the grievance was to go to thenext higher joint committee. The Union, withBrown's approval, sought to settle the grievance withthe Employer. They bargained and agreed to rein-state Brown but without backpay; i.e.. they convertedBrown's discharge to a disciplinary layoff. Pursuantto the settlement, Brown returned to work after hereceived at his request a -day extension.It is to this settlement that I believe the Boardshould defer. The proceedings were fair and regular-the settlement was made under the contract's griev-ance procedure; all parties agreed to be bound-theEmployer and the Union are of course bound andBrown is bound by the acts of his bargaining agent aswell as by his specific agreement that the Union could:~ 112 NLRB 1080 (1955).24 Applying these tests admittedly is easier where there is a full-blownarbitration award. Thus. where there is a settlement short of arbitratiin. Iwould want to lake a close look at all the circumstancesseek settlement: and the result is not clearly repug-nant to the policies and purposes of the Act-rein-statement without backpay. in the circumstancesherein, is not unreasonable and is not clearly abusiveof Brown's Section 7 rights. I believe that more than alittle consideration must be given to the expectationthat the Union should and would protect Brown'srights to engage in union activity, especially as Brownwas a union steward in good standing with theUnion. In addition the facts show that Brown was notentirely blameless. During the unauthorized workstoppatge, Brown and others were asked to work over-time, hut Brown w\as excused to pick up a car at ia gasstation. The car was not there, and Brown returnednot to work, but to a restaurant adjacent to the Em-ploer's property, and talked to union officials Inthese circumstances, I would find that the settlementis not wholly at odds with the Act and would deferthereto.As an administrative agency the Board should nottake a narrow, legalistic view of the Act and seek torule on every dispute that may fall within the letter ofthe Act, but should instead take a broad view of theAct and seek to further the spirit and purpose of theAct. The Board should encourage employers andunions to negotiate their difference arising during theterm of their bargaining agreement, to discuss andsettle grievances, and, if necessary, to arbitrate theirdifferences. It is for these reasons that I believe defer-ral to the settlement here will better serve the pur-poses of the Act than to order a determination of themerits of the unfair labor practice charge where, ashere, the result reached by the settlement is notclearly repugnant to the purposes and policies of theAct. Accordingly, I would dismiss the complaint in itsentirety.ATTACH M ENT AJt i)(i; COHN: What I am trying to find out is: Didyou give Mr. Blevins. or any other official, authority toresolve this dispute that you had with Roadway. in thelight of the dead-lock of the Grievance (Committee?TilE WIRFNss: gave Mr. Blevins the authority tosettle the issue of my job with Roadway: I assumedthat is what he did because just after talking with him.Mr. Flinchum called me and asked me if I was to re-turn to work that night.JUIi;ti COHN: What exactly do you mean when yousay you gave him authority to resolve the issue of yourjob?Til. Wiil.ssis: To get me physically hack on thejob. That was the issue.Jtlm)(,l; COHN: All right. Go ahead.Q. (By Mr. Thornton) Mr. Brown. did ?ou, as a partof this conversation with Mr. Blevins. question to himas to the exact terms of our reinstatement?177 I)EC'ISIONS OF NATIONAL IABOR RELATIONS BOARI)A. No, he was to call me back later on that after-noon.Q. And he never told you that you were going to bereinstated without pad ... back pay?A. No, he didn't know. He would only know afterhe talked with Roadway officials.Q. Did he in fact call you later that afternoon?'A. Mr. Flinchum called me next and told me heexpected for me to be to work that evening and lateron that afternoon I guess around 5 or better, then, Mr.Blevins called me back.Q. Did he at that time advise you that you weregoing to be reinstated without back pay?A. Yes.Q. This was before you reported to work?A. Yes because I didn't know what the final out-come was going to be until I got the copies that wasmailed to me.Q. I'm not sure I understand: You just testified thatMr. Blevins told you ou were going to be reinstatedwith full seniority without back pa: what else is thereto understand?A. Mr. Flinchurn had already called meMR. BROWN: old it. I don't think that's Mr.Brown's testimony at all. I think Counsel has mis-quoted the Witness.Q. (By Mr. Thornton) Is it your testimony that Mr.Blevins advised you that you were going to he reinstat-ed with full seniority and without back pa'?A. I had already been reinstated when he told methis, that's what I am trying to get across.Q. He did tell you that, in those terms?A. Along those lines but I can't recall it word forword.JUt)(i; COHN: Did you understand, sir, that whenyou went back to work, whatever day it was you wentback to work, that you were going back pursuant to anunderstanding between the Union and the Companythat you were going to be reinstated to our job. withyour seniority, without back pay?TIfE WIINESS: More or less. yes.Jul)iE;i COIN: Sir?TnE- WirNESS: I found it out the night I went backto work and ...in Mr. Flinchum's office.Q. (By Mr. Thornton) You didn't have this under-standing after you talked with Mr. Blevins the day be-fore you went back to work?A. I'm not sure what understanding I had.Q. Mr. Blevins, excuse me. Mr. Brown, I want toshow you a letter dated October II from Mr. B. D.Blevins, addressed to Mr. C. Underwood, showing acourtesy copy to you. Did you ever receive this letter?A. Yes, I did.Q. On what date was it received?A. I don't recall. I know it was about two or threedays after I returned to work.MR. TORNION: I would like to have the recordshow that this has been marked as Respondent's Ex-hibit I.JUIDGE COtN: If it hasn't I will receive it into evi-dence.Q. (By Mr. Thornton) Mr. Brown, does this letterstate ...and, let me have you look at it while youanswer this question. I)oes this letter state that you willhe reinstated with full seniority and without back pay?Jt I)(l COIN: It speaks for itself'.MR. ToIIORNION: Okay. I'll withdraw the question.T1I 'llNt.SS: Yes.Q. (By Mr. Thornton) As I understand it you re-ported to work shortl\ after the Hearing, which wouldhave been somewhere in the middle of October: is thattrue?A. Yes, sir.Q. At what point did ou file a charge with NLRBconcerning your discharge?Jt:l)(ii' CoiiN: That's in the record too.Q. (By Mr. Thornton) ('ould you explain to me whyyou waited this substantial length of time before com-pllining about the terms of this settlement if you weredis:satisfied about it'?MR. BROwN: I object to that question; I don't thinkit has an) bearing on this issue at all.Jt I)( (OHIN: I'll sustain that: I think it is irrele-vant.Q. (By Mr. Thornton) Did you make any com-plaints about the terms of the settlement once they be-come aware to you?A. I don't understand what you are saying: wouldyou repeat your question?Q. You have testified that at some point you be-came aware of what the terms of the settlement wasand at that point ... around the time ou started backto work; is that true?A. No. I think it was about two or three days after Ihad gone back to work.Q. hat's when you received the writtenA. Right.Q. Did you. following that time, make any com-plaint ....DEC'ISIONSIAIIElNI 01- 1i1l CASEROBERtI COHN, Administrative Law Judge: Upon acharge duly filed on February 21, 1978, by Robert V.Brown, an individual, the General Counsel of the NationalLabor Relations Board, by the Regional Director for Re-gion I1, issued his complaint dated April 5, 1978. againstRoadway Express, Incorporated (herein the Company orRespondent). The sole unfair labor practice alleged in thecomplaint is that on or about September 17, 1977, Respon-dent discharged and thereafter failed and refused to rein-state the Charging Party. Robert V. Brown, because he en-gaged in union or concerted activities. Respondent istherefore alleged to have violated Section 8(a)(I) and (3) ofthe National Labor Relations Act. as amended (herein theAct.)By its duly filed answer, Respondent admits that it dis-charged Brown on the stated date for good and sufficientcause, i.e., participation in an unauthorized work stoppage,hut denies that it failed and refused to reinstate him, assert-ing by way of further answer and defense that the Charging178 ROADWAY EXPRESS. INCORPORATEDParty was reinstated to his frmer position with full senior-ity and no backpay on October 11. 1977. pursuant to asettlement of the Charging Party's grievance entered intofollowing the grievance procedure authorized under theprovisions of the collective-bargaining agreement extant be-tween Respondent and the Teamsters Union Local 391). ofwhich the Charging Party was a member and the shop stew-ard. Respondent urges that the aforesaid settlement agree-ment constitutes a bar to the further prosecution of thisproceeding.Pursuant to due notice. a hearing was held before me inWinston-Salem, North Carolina. on August I and 2. 1978.at which all parties appeared and were afforded full oppor-tunity to be heard, to produce. examine, and cross-examinethe witnesses, and to introduce evidence material and perti-nent to the issues. At the close of the hearing oral argumentwas had on the record, and post-hearing briefs hae beenreceived from counsel for the General Counsel and counselfor Respondent which have been dulk considered.After a full consideration of the entire record in the case.including arguments of counsel, and my observation of thewitnesses, I am of the opinion, in agreement with the con-tentions of Respondent, for the reasons expressed hereinat-ter. that the settlement reached among the parties shouldoperate as a bar to the further prosecution of this proceed-ing.FINDIN(iS I- A(II. JURISI)I(II()NRespondent is now, and has been at all times material. acorporation engaged in the business of hauling freight bymotor vehicle pursuant to a certificate of public conve-nience and necessity issued by the Interstate CommerceCommission. It operates terminals in various States in theUnited States including the one located at Kernersville,North Carolina, which is the only terminal involved in thisproceeding. During an annual period it receives gross rev-enues in excess of $50,000 from its operations as an inter-state carrier.I find. as Respondent admits, that it is an employer en-gaged in commerce within the meaning of the Act.II. THEF ABOR ORGANIZATION INVOI.VIhDInternational Brotherhood of Teamsters. Chauffeurs,Warehousemen. and Helpers of America, Local 391 (hereinthe Union), is a labor organization within the meaning ofSection 2(5) of the Act.111. STAIEMNT OF A('TSThe facts leading up to the dispute and settlement in thiscase are not essentially in dispute and may be briefly setforth as follows:On September 16. 1977, at approximately 9 p.m.. a dockemployee (Thomas Allen) of Respondent at its Kernersvilleterminal established a one-man picket line at the entranceof the terminal. Allen's conduct was neither authorized norsanctioned by the Union and may be appropriately termed"wildcat."Shortly thereafter, at approximately 9:30 p.m., manage-ment learned of the picketing. and Terminal Manager Flin-chum approached Allen and questioned him as to his prob-lem. Allen responded that he would only talk with UnionSteward R. V. Brovwn (the Charging Party herein), where-upon Flinchum returned to the terminal (which was locatedapproximately 500 yards from the entrance to Respondent'sproperty), secured R. V. Brown. and escorted the latter inFlinchum's car to where Allen was picketing. According toAllen's testimony Brown attempted to persuade him toabandon the picketing and return to the office with them(Brown and Flinchum). However. Allen declined, and Flin-chum and Brown returned to the terminal.Shortly thereafter, bhusiness agents of the lUnion were no-tified, and Flinchum sent Brown to Allen to so advise thelatter. Also. Flinchum called a meeting of all employees toadvise them of the picketing and of the fact that it wasunauthorized and contrary to the provisions of the collec-live-bargaining agreement. Flinchum warned all employeesthat they should not go to the picket line when they got offwork.1Apparently, at approximately 11:30 p.m., some employ-ees who were scheduled to commence work at that timefitaled to do so because they honored Allen's picket line.whereupon the management of Respondent determinedthat some of the employees presently working would bedrafted to work several hours' overtime following their nor-mal shift, which ended at 3:30 a.m. on September 17. How-eser, when R. V. Brown was advised of this decision byTerminal Operations Manager James Dorn. Brown advisedDorn that he would not be able to work overtime since he(Brown) did not have a car and had made arrangements tosecure one from a friend after work at a service station inKernersville. Accordingly. at approximately 3:30 a.m.. atthe end of his regular shift. Brown clocked out, turned inhis timecard, and procured a ride to the service station withfellow employee ('la\ Ferguson. However, the car was notat the service station when they arrived, and Brown calledhis home and learned that the car had been left there.Brown rode back with Ferguson to a restaurant which ad-joined Respondent's property, where he met with union of-ficials and the group of employees who were honoring thepicket line. Shortly thereafter, at approximately 4:30 a.m..Terminal Manager Flinchum approached this group andadvised Brown that he was discharged for leaving work andparticipating in an unauthorized work stoppage.' Subse-quently, Brown received formal notification of his dischargewith the reason stated as "participating in an unauthorizedwork stoppage. This disciplinary action has been taken inaccordance with Articles 4, 8, 45 and all other appropriatearticles of the labor contract."3Thereafter. Brown filed a grievance concerning his dis-charge under the grievance procedure of the collective-bar-1According to the testimony of Flinchum. he specifically advised UnionSteward Brown and Alternate Steward Simpson that they could be dis-charged for participating In an unauthorized work stoppage. AlthoughBrown did not recall this particular point of Flinchum's testimony, he ac-knowledged that he was aware of the contractual provision which providedthat a shop steward may e discharged for participating in an unauthorizedwork stoppage: Shortly thereafter, the strike was settled, with Allen receiving a 30-dassuspension nd the other employees receiving a 2-v eek suspension'G.( Eh 4179 D)E(CISIONS OF NATIONAl LABOR REL.ATIONS BOARDgaining agreement. Such grievance was heard on October 6.before the Carolina Bi-State Grievance Committee. At thehearing, the Company was represented by a Mr. Under-wood and Brown was represented by Union Officials Mabe,Church. and Blevins. No decision was reached by the com-mittee: i.e.. there was a deadlock. The next step in the griev-ance procedure. in the case of a deadlock, is that the griev-ance be referred to the Eastern Conference Joint AreaCommittee, which was not scheduled to meet fior about 3weeks. However. Blevins asked Brown if the latter wouldlike for Blevins to approach Underwood to see whether thecase might be settled. Brown gave Blevins the authority tosettle the issue of this job with the Company. Blevins there-fore discussed the matter with Underwood, who later dis-cussed the case with his superiors. On or about October 10.Blevins received a telephone call from Underwood advisinghim that the Company would agree to reinstate Brown withfull seniority but no backpay, on the next work shift. Ble-vins immediately called Brown at the latter's home and ad-vised him of the Company's offer and, according to Blevins'testimony, Brown was in agreement except that he did notwish to return to work that day but would return the fol-lowing day, Tuesday, October 11. Accordingly, Blevins re-turned the call to Underwood and advised him of the con-tents of his conversation with Brown, and Underwoodadvised Blevins that it would be satisfactory with the Com-pany for Brown to return to work on October I I. Brown, infact, returned to his job on October I. 1977, and has re-mained so employed from that date.4Subsequently. some 4 months later, on February 21.1978, Brown filed the charge in the instant case.AnalysisAs previously noted, in its answer Respondent contendsthat the settlement reached among all of the parties to thedispute should operate as a bar to this proceeding, and thatthe Board should therefore not consider the case upon itsmerits. Under the particular circumstances of this case, Ifind myself in agreement with the contention of the Respon-dent, and will recommend that the complaint be dismissed.In a prior case' the Board determined that it would besteffectuate the policies of the Act not to disturb a settlementreached among all parties (except the General Counsel), orto involve the Board in further proceedings in that matter. Iam of the view that, under the special circumstances of thiscase, the same result should ensue.In Central Cartage, the Board stated that:The only relevant question is whether the settlementvoluntarily arrived at by the parties covering all thepertinent issues effectuates the policies of the Act. [idat 338.jHere, the evidence is clear and uncontradicted that theCharging Party, following the deadlock of the grievance4 By letter dated October .1977, from Blevins to Underwxood. with acopy to Brown. Blevins confirmed the telephone conversation of October 0.,as follows:It was agreed b all parties that the deadlocked grievance was resolvedon the basis that Brother R. V. Brown be reinstated with full seniorityand no backpay at his regular scheduled starting time on Tuesday. Oc-tober 11, 1977. [Resp. Exh. 1].Central Cartage Company. 206 NLRB 337 (1973).committee after a hearing, appointed his union representa-tive to attempt a settlement of the dispute.' The Union andthe company representatives worked out a settlement whichwas agreeable to all parties, and the Charging Party re-turned to work thereafter in apparent full agreement withits provisions. However. 4 months later he apparently be-came dissatisfied with his bargain and decided to file acharge beftore the National Labor Relations Board.I do not believe that it comports with the cardinal princi-ple of the Act, i.e.. the encouragement of collective bargain-ing (which, of course, includes the settlement of disputesthrough the grievance and arbitration procedures of collec-tive-bargaining contracts). to allow any party to a settle-ment of a grievance, fairly arrived at, to decide unilaterallythat it' such party later becomes dissatisfied with the settle-ment, the may come to the Board with a purpose of upset-ting it. As was ;tated by then Board Member Brown, con-curring in (oliver In~sulated Wire A ull ( and WesternSv tels Co( .?That the employer and union are bound by their agree-ment is fundamental to collective bargaining. I alsobelieve that an employee is bound by the acts of hisbargaining agent. If an employee could initiate andrepudiate the acts of his duly designated representativeat his whim, the statutory objective of fostering volun-tary settlements by parties to collective-bargainingagreements cannot be attained. This was not intendedby Congress and is contrary to the fundamental pur-poses of' the Act.'Finally, the foreseeable consequences of not honoring thesettlement should be considered. The natural and probableconsequence would be that employers and unions would bedisinclined to enter into a settlement of a grievance such asthat which has arisen in the instant case, knowing that sucha settlement might later be upset at the whim of an individ-ual party (or parties) to the agreement. In my view, absentany evidence of coercion or intimidation by an employer orlabor organization, an employee should be equally boundby his acts, voluntarily taken. Accordingly, I will recom-mend that the settlement in this case, which was openly andfairly arrived at, should be honored by the Board, and thatthe complaint herein should be dismissed.'Upon the foregoing findings of fact, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following recom-mended:ORDERI°The complaint is dismissed in its entirety.' The sole issue pending in the grievance procedure was as it is beforethis Board whether Brown engaged in wrongful and unprotected conductin connection with the unauthorized strike on the evening of September 16,1977, and therefore legitimized his discharge.7 192 NLRB 837 (1971).8 Id at 845. It should be noted that there is no contention in this case thatthe Employer and the Union sought to impose the settlement upon theCharging Party. or that he was otherwise intimidated or coerced into accept-ing the settlement.9 In view of the foregoing. I do not reach the ments of the case.is In the event no exceptions are filed as provided by Sec. 102.46 of' theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaised for all purposes.180